Exhibit 10.6.2

SECOND AMENDMENT TO CUSTODY AGREEMENT (U.S. Dollar Only)

WHEREAS, World Gold Trust (the “Trust”), a Delaware statutory trust organized in
series (each, a “Fund and collectively, the “Funds”), and The Bank of New York
Mellon, a New York corporation authorized to do a banking business
(“Custodian”), have heretofore entered into a Custody Agreement (U.S. Dollar
Only) (“Agreement”), dated as of January 5, 2017, as amended June 6, 2018; and

WHEREAS, the parties hereto desire to amend the Agreement (“Amendment”) to
reflect the removal of SPDR Long Dollar Gold Trust, a series of the Trust, from
Schedule II.

NOW, THEREFORE, in consideration of the agreements and obligations set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each of the Trust, on behalf of
each Fund, and BNY Mellon hereby amend the Agreement and agree as follows:

Schedule II.    Schedule II is hereby deleted and replaced in its entirety with
Schedule II set forth below to reflect the removal of SPDR Long Dollar Gold
Trust:

“Schedule II

SPDR® Euro Gold Trust

SPDR® Pound Gold Trust

SPDR® Yen Gold Trust

SPDR® Gold MiniShares Trust

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of October 2, 2019.

 

WORLD GOLD TRUST,

On behalf of each Fund listed on Schedule II,

as amended herein

By:  

/s/  Gregory S. Collett

Name:

Title:

Date:

 

Gregory S. Collett*

Vice President

October 2, 2019

 

*Authorized to sign on behalf of the Trust in this

capacity since an officer of the Trust’s sponsor

 

THE BANK OF NEW YORK MELLON By:  

/s/  Elizabeth Stubenrauch

Name:

Title:

Date:

 

Elizabeth Stubenrauch

Relationship Manager

October 11, 2019